IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-10926
                          Conference Calendar


JAMES SLAUGHTER,

                                           Plaintiff-Appellant,

versus

DAVID GUINN, JR.; Federal Attorney; TANYA K.
PIERCE, Assistant United States Attorney,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 5:99-CV-158-C
                         --------------------
                            August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The district court dismissed James Slaughter's (#130049)

civil rights complaint without prejudice for failure to

prosecute.     Previously, this court remanded the case for a ruling

on an outstanding motion under Fed. R. Civ. P. 59(e).       The

district court denied the motion.    Because Slaughter did not file

a new notice of appeal or an amended notice of appeal indicating

his intent to appeal the district court's order disposing of the

Rule 59(e) motion, this court’s review is limited to the district




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-10926
                                  -2-

court’s July 28, 1999, judgment.    Fed. R. App. P. 4(a)(4)(B)(ii);

Bann v. Ingram Micro, Inc., 108 F.3d 625, 626 (5th Cir. 1997).

     Under Fed. R. Civ. P. 41(b), a district court may dismiss an

action for failure to prosecute or for failure to comply with any

court order.    McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th

Cir. 1988).    Such a dismissal is reviewed for an abuse of

discretion.    Id.   Slaughter has filed a brief in this court which

contains argument regarding the merits of his civil rights

complaint but which fails to discuss the question whether the

district court abused its discretion in dismissing his complaint

for failure to prosecute.    Because Slaughter failed to discuss

the district court's rationale for dismissing his complaint, he

has failed to show that the district court abused its discretion.

        Because the appeal is frivolous, it is DISMISSED.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R.

42.2.    The dismissal of this appeal counts as a "strike" pursuant

to 28 U.S.C. § 1915(g).    Slaughter is CAUTIONED that, if he

accumulates three "strikes," he will not be permitted to proceed

IFP in any civil action or appeal filed while he is incarcerated

or detained in any facility, unless he is under imminent danger

of serious physical injury.     See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.